UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06385 Nuveen Ohio Quality Income Municipal Fund (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:2/28 Date of reporting period:11/30/14 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments Nuveen Ohio Quality Income Municipal Fund (NUO) November 30, 2014 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value LONG-TERM INVESTMENTS – 145.2% (100.0% of Total Investments) MUNICIPAL BONDS – 145.2% (100.0% of Total Investments) Consumer Staples – 4.5% (3.1% of Total Investments) $ 400 Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue No Opt. Call Aa1 $ 420,532 Bonds, Senior Lien, Series 2007A-1, 5.000%, 6/01/16 Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue Bonds, Senior Lien, Series 2007A-2: 5.125%, 6/01/24 6/17 at 100.00 B– 5.875%, 6/01/47 6/17 at 100.00 B Total Consumer Staples Education and Civic Organizations – 9.7% (6.7% of Total Investments) Miami University of Ohio, General Receipts Bonds, Refunding Series 2014, 5.000%, 9/01/33 9/24 at 100.00 AA Miami University of Ohio, General Receipts Bonds, Series 2011: 5.000%, 9/01/33 No Opt. Call AA 5.000%, 9/01/36 9/21 at 100.00 AA Miami University of Ohio, General Receipts Bonds, Series 2012: 4.000%, 9/01/32 9/22 at 100.00 AA 4.000%, 9/01/33 9/22 at 100.00 AA Ohio Higher Education Facilities Commission, General Revenue Bonds, Kenyon College, Series 7/16 at 100.00 A+ 2006, 5.000%, 7/01/41 Ohio Higher Education Facilities Commission, Revenue Bonds, Wittenberg University, Series 12/15 at 100.00 B1 2005, 5.000%, 12/01/29 Ohio Higher Educational Facilities Commission, General Revenue Bonds, University of Dayton, 12/16 at 100.00 A 2006 Project, Series 2006, 5.000%, 12/01/30 – AMBAC Insured Ohio Higher Educational Facilities Commission, Revenue Bonds, Denison University Project, Series 2012: 5.000%, 11/01/27 5/22 at 100.00 AA 5.000%, 11/01/32 5/22 at 100.00 AA Ohio Higher Educational Facilities Commission, Revenue Bonds, University of Dayton, Series 12/22 at 100.00 A 2013, 5.000%, 12/01/43 Ohio State Higher Education Facilities, Revenue Bonds, Case Western Reserve University, Series 12/16 at 100.00 AA– 2006, 5.000%, 12/01/44 – NPFG Insured Ohio State Higher Educational Facility Commission, Higher Education Facility Revenue Bonds, 11/18 at 100.00 A– Xavier University 2008C, 5.750%, 5/01/28 Ohio State, Higher Educational Facility Revenue Bonds, Otterbein College Project, Series 12/18 at 100.00 A3 2008A, 5.500%, 12/01/28 Ohio University at Athens, General Receipts Bonds, Series 2013, 5.000%, 12/01/39 12/22 at 100.00 Aa3 Total Education and Civic Organizations Health Care – 31.4% (21.6% of Total Investments) Akron, Bath and Copley Joint Township Hospital District, Ohio, Hospital Revenue Bonds, 5/23 at 100.00 A1 Children’s Hospital Medical Center, Improvement Series 2013, 5.000%, 11/15/38 Allen County, Ohio, Hospital Facilities Revenue Bonds, Catholic Healthcare Partners, Series 6/20 at 100.00 AA– 2010A, 5.250%, 6/01/38 Butler County, Ohio, Hospital Facilities Revenue Bonds, UC Health, Series 2010, 11/20 at 100.00 A– 5.500%, 11/01/40 Butler County, Ohio, Hospital Facilities Revenue Bonds, Cincinnati Children’s Medical Center 5/16 at 100.00 A3 Project, Series 2006K, 5.000%, 5/15/31 – FGIC Insured Fairfield County, Ohio, Hospital Facilities Revenue Bonds, Fairfield Medical Center Project, 6/23 at 100.00 Baa2 Series 2013, 5.000%, 6/15/43 Franklin County, Ohio, Hospital Revenue Bonds, Nationwide Children’s Hospital Project, Improvement Series 2009: 5.000%, 11/01/34 11/19 at 100.00 Aa2 5.250%, 11/01/40 11/19 at 100.00 Aa2 Franklin County, Ohio, Hospital Revenue Bonds, Nationwide Children’s Hospital Project, Series 11/18 at 100.00 Aa2 2008A, 5.000%, 11/01/40 Franklin County, Ohio, Hospital Revenue Bonds, OhioHealth Corporation, Series 2011A, 11/21 at 100.00 AA+ 5.000%, 11/15/41 Franklin County, Ohio, Hospital Revenue Bonds, OhioHealth Corporation, Tender Option Bond 11/21 at 100.00 AA+ Trust 11-21B, 9.416%, 11/15/41 (IF) (4) Hancock County, Ohio, Hospital Revenue Bonds, Blanchard Valley Regional Health Center, Series 6/21 at 100.00 A2 2011A, 6.250%, 12/01/34 Lake County, Ohio, Hospital Facilities Revenue Bonds, Lake Hospital System, Inc., Refunding 8/18 at 100.00 A3 Series 2008C, 6.000%, 8/15/43 Lucas County, Ohio, Hospital Revenue Bonds, ProMedica Healthcare Obligated Group, Series 2008D: 90 5.000%, 11/15/38 11/18 at 100.00 AA 40 5.125%, 11/15/40 11/18 at 100.00 AA Lucas County, Ohio, Hospital Revenue Bonds, ProMedica Healthcare Obligated Group, Series 11/21 at 100.00 AA 2011A, 6.000%, 11/15/41 Miami County, Ohio, Hospital Facilities Revenue Refunding Bonds, Upper Valley Medical Center 5/16 at 100.00 A Inc., Series 2006, 5.250%, 5/15/21 Middleburg Heights, Ohio, Hospital Facilities Revenue Bonds, Southwest General Health Center 8/21 at 100.00 A2 Project, Refunding Series 2011, 5.250%, 8/01/41 Montgomery County, Ohio, Revenue Bonds, Catholic Health Initiatives, Series 2004A: 5.000%, 5/01/30 5/15 at 100.00 A+ 5.000%, 5/01/32 5/15 at 100.00 A+ Muskingum County, Ohio, Hospital Facilities Revenue Bonds, Genesis HealthCare System Obligated 2/23 at 100.00 BB+ Group Project, Series 2013, 5.000%, 2/15/44 95 Ohio Higher Educational Facilities Commission, Revenue Bonds, University Hospitals Health 1/17 at 100.00 AA+ System Inc., Series 2007A, 5.250%, 1/15/46 – BHAC Insured Ohio State Higher Educational Facilities Commission, Hospital Revenue Bonds, Cleveland Clinic Health System Obligated Group, Series 2008A: 5.000%, 1/01/25 1/18 at 100.00 Aa2 5.250%, 1/01/33 1/18 at 100.00 Aa2 Ohio State Higher Educational Facilities Commission, Hospital Revenue Bonds, Cleveland Clinic 1/22 at 100.00 Aa2 Health System Obligated Group, Series 2012A, 5.000%, 1/01/38 Ohio State Higher Educational Facilities Commission, Hospital Revenue Bonds, Summa Health System Project, Series 2010: 5.750%, 11/15/40 – AGM Insured 5/20 at 100.00 AA 5.250%, 11/15/40 – AGM Insured 5/20 at 100.00 AA Ohio State, Hospital Facility Revenue Refunding Bonds, Cleveland Clinic Health System 1/19 at 100.00 Aa2 Obligated Group, Series 2009A, 5.500%, 1/01/39 Ohio State, Hospital Facility Revenue Refunding Bonds, Cleveland Clinic Health System Obligated Group, Tender Option Bond Trust 3551: 19.975%, 1/01/17 (IF) No Opt. Call Aa2 20.425%, 1/01/33 (IF) 1/19 at 100.00 Aa2 Ohio State, Hospital Revenue Bonds, University Hospitals Health System, Inc., Series 2013A: 5.000%, 1/15/28 1/23 at 100.00 A 5.000%, 1/15/29 1/23 at 100.00 A Ross County, Ohio, Hospital Revenue Refunding Bonds, Adena Health System Series 2008: 5.750%, 12/01/28 12/18 at 100.00 A– 5.750%, 12/01/35 12/18 at 100.00 A– 5.750%, 12/01/35 – AGC Insured 12/18 at 100.00 AA Wood County, Ohio, Hospital Facilities Refunding and Improvement Revenue Bonds, Wood County Hospital Project, Series 2012: 5.000%, 12/01/37 No Opt. Call Baa2 5.000%, 12/01/42 No Opt. Call Baa2 Total Health Care Housing/Multifamily – 2.7% (1.9% of Total Investments) Clermont County, Ohio, GNMA Collateralized Mortgage Revenue Bonds, S.E.M. Villa II Project, 2/15 at 100.00 N/R Series 1994A, 5.950%, 2/20/30 Franklin County, Ohio, GNMA Collateralized Multifamily Housing Mortgage Revenue Bonds, Agler 5/15 at 100.00 Aaa Project, Series 2002A, 5.550%, 5/20/22 (Alternative Minimum Tax) Montgomery County, Ohio, GNMA Guaranteed Multifamily Housing Revenue Bonds, Canterbury Court 10/18 at 101.00 Aa1 Project, Series 2007, 5.500%, 10/20/42 (Alternative Minimum Tax) Ohio Housing Finance Agency, FHA-Insured Multifamily Housing Mortgage Revenue Bonds, Madonna 6/16 at 102.00 A1 Homes, Series 2006M, 4.900%, 6/20/48 (Alternative Minimum Tax) Summit County Port Authority, Ohio, Multifamily Housing Revenue Bonds, Callis Tower Apartments 9/17 at 102.00 Aa1 Project, Series 2007, 5.250%, 9/20/47 (Alternative Minimum Tax) Total Housing/Multifamily Industrials – 2.3% (1.6% of Total Investments) Cleveland-Cuyahoga County Port Authority, Ohio, Common Bond Fund Revenue Bonds, Cleveland 5/15 at 100.00 BBB+ Christian Home Project, Series 2002C, 5.950%, 5/15/22 Cleveland-Cuyahoga County Port Authority, Ohio, Development Revenue Bonds, Bond Fund Program – 11/15 at 100.00 BBB+ Columbia National Group Project, Series 2005D, 5.000%, 5/15/20 (Alternative Minimum Tax) Toledo-Lucas County Port Authority, Ohio, Revenue Refunding Bonds, CSX Transportation Inc., No Opt. Call Baa1 Series 1992, 6.450%, 12/15/21 Western Reserve Port Authority, Ohio, Solid Waste Facility Revenue Bonds, Central Waste Inc., 7/17 at 102.00 N/R Series 2007A, 6.350%, 7/01/27 (Alternative Minimum Tax) (5) Total Industrials Long-Term Care – 1.1% (0.7% of Total Investments) Franklin County, Ohio, Healthcare Facilities Revenue Bonds, Ohio Presbyterian Retirement 7/21 at 100.00 BBB– Services, Improvement Series 2010A, 5.625%, 7/01/26 Montgomery County, Ohio, Health Care and Multifamily Housing Revenue Bonds, Saint Leonard, 4/20 at 100.00 BBB– Refunding & improvement Series 2010, 6.625%, 4/01/40 Total Long-Term Care Materials – 0.7% (0.4% of Total Investments) Toledo-Lucas County Port Authority, Ohio, Port Revenue Bonds, Cargill Inc., Series 2004B, No Opt. Call A 4.500%, 12/01/15 Tax Obligation/General – 31.0% (21.4% of Total Investments) Barberton City School District, Summit County, Ohio, General Obligation Bonds, School 6/18 at 100.00 AA Improvement Series 2008, 5.250%, 12/01/31 Central Ohio Solid Waste Authority, General Obligation Bonds, Refunding & Improvements, Series 2012: 5.000%, 12/01/26 6/22 at 100.00 Aaa 5.000%, 12/01/28 6/22 at 100.00 Aaa 5.000%, 12/01/29 6/22 at 100.00 Aaa Cincinnati, Ohio, General Obligation Bonds, Various Purpose Series 2012A: 5.000%, 12/01/31 12/20 at 100.00 Aa2 5.000%, 12/01/32 12/20 at 100.00 Aa2 Cleveland, Ohio, General Obligation Bonds, Series 2011, 5.000%, 12/01/29 12/19 at 100.00 AA Columbia Local School District, Lorain County, Ohio, General Obligation Bonds, School 11/21 at 100.00 A2 Facilities Improvement Series 2011, 5.000%, 11/01/39 – AGM Insured Columbus City School District, Franklin County, Ohio, General Obligation Bonds, Series 2006: 0.000%, 12/01/27 – AGM Insured No Opt. Call AA+ 0.000%, 12/01/28 – AGM Insured No Opt. Call AA+ Franklin County, Ohio, General Obligation Bonds, Refunding Series 2014, 5.000%, 6/01/31 12/23 at 100.00 AAA Franklin County, Ohio, General Obligation Bonds, Various Purpose Series 2007: 5.000%, 12/01/27 12/17 at 100.00 AAA 5.000%, 12/01/28 12/17 at 100.00 AAA Gallia County Local School District, Gallia and Jackson Counties, Ohio, General Obligation Bonds, Refunding School Improvement Series 2014: 5.000%, 11/01/30 11/24 at 100.00 Aa2 5.000%, 11/01/31 11/24 at 100.00 Aa2 Greenville City School District, Drake County, Ohio, General Obligation Bonds, School Improvement Series 2013: 5.250%, 1/01/38 1/22 at 100.00 AA 5.250%, 1/01/41 1/22 at 100.00 AA Grove City, Ohio, General Obligation Bonds, Construction & Improvement Series 2009, 12/19 at 100.00 Aa1 5.125%, 12/01/36 Hamilton City School District, Ohio, General Obligation Bonds, Series 2007, 5.000%, 12/01/34 – 6/17 at 100.00 AA AGM Insured Indian Lake Local School District, Logan and Auglaize Counties, Ohio, School Facilities 6/17 at 100.00 AA– Improvement and Refunding Bonds, Series 2007, 5.000%, 12/01/34 – NPFG Insured Kenston Local School District, Geauga County, Ohio, General Obligation Bonds, Series 2011, No Opt. Call Aa1 0.000%, 12/01/21 Lakewood City School District, Cuyahoga County, Ohio, General Obligation Bonds, Series 2007: 5.000%, 12/01/25 – FGIC Insured 12/17 at 100.00 Aa2 5.000%, 12/01/30 – FGIC Insured 12/17 at 100.00 Aa2 Lucas County, Ohio, General Obligation Bonds, Various Purpose Series 2010, 5.000%, 10/01/40 10/18 at 100.00 AA Marysville Exempted Village School District, Union County, Ohio, General Obligation Bonds, 12/15 at 100.00 AA Series 2006, 5.000%, 12/01/25 – AGM Insured Middletown City School District, Butler County, Ohio, General Obligation Bonds, Refunding No Opt. Call A2 Series 2007, 5.250%, 12/01/31 – AGM Insured Milford Exempted Village School District, Ohio, General Obligation Bonds, Series 2008, 12/18 at 100.00 Aa3 5.250%, 12/01/36 Monroe Local School District, Butler County, Ohio, General Obligation Bonds, Series 2006, No Opt. Call Baa1 5.500%, 12/01/24 – AMBAC Insured Napoleon City School District, Henry County, Ohio, General Obligation Bonds, Facilities 6/22 at 100.00 Aa3 Construction & Improvement Series 2012, 5.000%, 12/01/36 New Albany Plain Local School District, Franklin County, Ohio, General Obligation Bonds, 12/22 at 100.00 AA+ Refunding School Improvement Series 2013, 4.000%, 12/01/43 Newark City School District, Licking County, Ohio, General Obligation Bonds, Series 2005, 12/15 at 100.00 AA– 5.000%, 12/01/28 – NPFG Insured Northmor Local School District, Morrow County, Ohio, General Obligation School Facilities 11/18 at 100.00 Aa2 Construction and Improvement Bonds, Series 2008, 5.000%, 11/01/36 Oak Hills Local School District, Hamilton County, Ohio, General Obligation Bonds, Refunding 12/15 at 100.00 AA Series 2005, 5.000%, 12/01/24 – AGM Insured Ohio State, General Obligation Bonds, Highway Capital Improvement Series 2012Q, 5.000%, 5/01/28 5/22 at 100.00 AAA Ohio State, General Obligation Bonds, Highway Capital Improvement, Series 2014R, 5/24 at 100.00 AAA 5.000%, 5/01/29 Olentangy Local School District, Delaware and Franklin Counties, Ohio, General Obligation 6/18 at 100.00 AA+ Bonds, Series 2008, 5.000%, 12/01/36 South Euclid, Ohio, General Obligation Bonds, Real Estate Acquisition and Urban Redevelopment, 6/22 at 100.00 Aa2 Series 2012, 5.000%, 6/01/42 South-Western City School District, Franklin and Pickaway Counties, Ohio, General Obligation 6/22 at 100.00 AA Bonds, School Facilities Construction & Improvement Series 2012, 5.000%, 12/01/36 Springboro Community City School District, Warren County, Ohio, General Obligation Bonds, No Opt. Call AA Refunding Series 2007, 5.250%, 12/01/32 70 Strongsville, Ohio, Limited Tax General Obligation Various Purpose Improvement Bonds, Series 12/14 at 100.00 Aaa 1996, 5.950%, 12/01/21 Sylvania City School District, Lucas County, Ohio, General Obligation Bonds, School 6/17 at 100.00 AA Improvement Series 1995, 5.250%, 12/01/36 – AGC Insured Vandalia Butler City School District, Montgomery County, Ohio, General Obligation Bonds, 6/19 at 100.00 Aa3 School Improvement Series 2009, 5.125%, 12/01/37 Total Tax Obligation/General Tax Obligation/Limited – 27.7% (19.1% of Total Investments) 30 Cincinnati City School District, Ohio, Certificates of Participation, School Improvement 12/16 at 100.00 AA Project, Series 2006, 5.000%, 12/15/32 – AGM Insured Cleveland, Ohio, Income Tax Revenue Bonds, Bridges & Roadways Improvements, Subordinate Lien Series 2013A-2: 5.000%, 10/01/27 10/23 at 100.00 AA 5.000%, 10/01/30 10/23 at 100.00 AA 5.000%, 10/01/31 10/23 at 100.00 AA Cleveland, Ohio, Income Tax Revenue Bonds, Public Facilities Improvements, Series 2014A-1, 11/23 at 100.00 AA 5.000%, 11/15/38 Columbus-Franklin County Finance Authority, Ohio, Development Revenue Bonds, Hubbard Avenue 12/19 at 100.00 BBB Parking Facility Project, Series 2012A, 5.000%, 12/01/36 Cuyahoga County, Ohio, Recovery Zone Facility Economic Development Revenue Bonds, Medical 12/20 at 100.00 Aa2 Mart- Convention Center Project, Series 2010F, 5.000%, 12/01/27 Delaware County District Library, Delaware, Franklin, Marion, Morrow and Union Counties, Ohio, 12/19 at 100.00 Aa2 Library Fund Library Facilities Special Obligation Notes, Series 2009, 5.000%, 12/01/34 Franklin County Convention Facilities Authority, Ohio, Excise Tax and Lease Revenue 12/15 at 100.00 Aaa Anticipation Bonds, Series 2005, 5.000%, 12/01/27 – AMBAC Insured Franklin County Convention Facilities Authority, Ohio, Tax and Lease Revenue Anticipation and 12/24 at 100.00 Aaa Refunding Bonds, Columbus City & Franklin County Lessees, Series 2014, 5.000%, 12/01/35 (WI/DD, Settling 12/01/14) Greater Cleveland Regional Transit Authority, Ohio, Sales Tax Supported Capital Improvement Bonds, Refunding Series 2012: 5.250%, 12/01/27 12/21 at 100.00 AAA 5.250%, 12/01/28 12/21 at 100.00 AAA 5.250%, 12/01/30 12/21 at 100.00 AAA 5.000%, 12/01/31 12/14 at 100.00 AAA Hamilton County, Ohio, Sales Tax Bonds, Subordinate Lien, Series 2006A, 5.000%, 12/01/32 – 12/16 at 100.00 A+ AMBAC Insured Hamilton County, Ohio, Sales Tax Bonds, Subordinate Series 2000B, 0.000%, 12/01/28 – No Opt. Call AA AGM Insured Hamilton County, Ohio, Sales Tax Revenue Bonds, Refunding Series 2011A, 5.000%, 12/01/31 12/21 at 100.00 A+ Hudson City School District, Ohio, Certificates of Participation, Series 2012, 4.000%, 6/22 at 100.00 Aa3 6/01/34 – NPFG Insured JobsOhio Beverage System, Ohio, Statewide Liquor Profits Revenue Bonds, Senior Lien Series 1/23 at 100.00 AA 2013A, 5.000%, 1/01/38 New Albany Community Authority, Ohio, Community Facilities Revenue Refunding Bonds, Series 10/22 at 100.00 A1 2012C, 5.000%, 10/01/24 Riversouth Authority, Ohio, Riversouth Area Redevelopment Bonds, Refunding Series 2012A: 5.000%, 12/01/23 12/22 at 100.00 AA+ 5.000%, 12/01/24 12/22 at 100.00 AA+ Vermilion Local School District, East and Lorain Counties, Ohio, Certificates of Participation, Series 2012: 5.000%, 12/01/24 No Opt. Call Aa3 5.000%, 12/01/25 12/20 at 100.00 Aa3 Total Tax Obligation/Limited Transportation – 5.2% (3.6% of Total Investments) Cleveland, Ohio, Airport System Revenue Bonds, Series 2012A: 5.000%, 1/01/30 1/22 at 100.00 A– 5.000%, 1/01/31 – AGM Insured 1/22 at 100.00 AA Ohio Turnpike Commission, Revenue Refunding Bonds, Series 1998A, 5.500%, 2/15/18 – FGIC Insured No Opt. Call AA Ohio Turnpike Commission, Turnpike Revenue Bonds, Infrastructure Project, Junior Lien Series 2/23 at 100.00 A+ 2013A-1, 5.250%, 2/15/39 Ohio Turnpike Commission, Turnpike Revenue Bonds, Infrastructure Projects, Junior Lien Series 2013A-2: 0.000%, 2/15/38 No Opt. Call A+ 0.000%, 2/15/40 No Opt. Call A+ Total Transportation U.S. Guaranteed – 12.1% (8.3% of Total Investments) (6) Centerville City School District, Montgomery County, Ohio, General Obligation Bonds, Series 6/15 at 100.00 Aa1 (6) 2005, 5.000%, 12/01/30 (Pre-refunded 6/01/15) – AGM Insured Central Ohio Solid Waste Authority, General Obligation Bonds, Refunding & Improvements, Series 2012: 5.000%, 12/01/26 (Pre-refunded 6/01/22) 6/22 at 100.00 N/R (6) 5.000%, 12/01/28 (Pre-refunded 6/01/22) 6/22 at 100.00 N/R (6) 5.000%, 12/01/29 (Pre-refunded 6/01/22) 6/22 at 100.00 N/R (6) 95 Cincinnati City School District, Ohio, Certificates of Participation, School Improvement 12/16 at 100.00 AA (6) Project, Series 2006, 5.000%, 12/15/32 (Pre-refunded 12/15/16) – AGM Insured Cleveland-Cuyahoga County Port Authority, Ohio, Student Housing Facility Revenue Bonds, Euclid 8/15 at 100.00 N/R (6) Avenue Housing Corporation – Fenn Tower Project, Series 2005, 5.000%, 8/01/23 (Pre-refunded 8/01/15) – AMBAC Insured Dayton, Ohio, Airport Revenue Bonds, James M. Cox International Airport, Series 2005B, 5.000%, No Opt. Call BBB+ (6) 12/01/14 – SYNCORA GTY Insured (ETM) Fairview Park City School District, Cuyahoga County, Ohio, General Obligation Bonds, Series 6/15 at 100.00 Aa2 (6) 2005, 5.000%, 12/01/24 (Pre-refunded 6/01/15) – NPFG Insured Green, Ohio, General Obligation Bonds, Series 2008, 5.500%, 12/01/32 (Pre-refunded 12/01/15) 12/15 at 100.00 AA+ (6) Hamilton County Convention Facilities Authority, Ohio, First Lien Revenue Bonds, Series 2004: 5.000%, 12/01/18 (Pre-refunded 1/05/15) – FGIC Insured 1/15 at 100.00 AA– (6) 5.000%, 12/01/21 (Pre-refunded 1/05/15) – FGIC Insured 1/15 at 100.00 AA– (6) Hilliard City School District, Franklin County, Ohio, General Obligation Bonds, School 12/15 at 100.00 Aa1 (6) Construction, Series 2005, 5.000%, 12/01/26 (Pre-refunded 12/01/15) – NPFG Insured Hilliard City School District, Franklin County, Ohio, General Obligation Bonds, Series 2006A, 12/16 at 100.00 Aa1 (6) 5.000%, 12/01/25 (Pre-refunded 12/01/16) – NPFG Insured Marysville Exempted Village School District, Ohio, Certificates of Participation, School 6/15 at 100.00 N/R (6) Facilities Project, Series 2005, 5.250%, 12/01/21 (Pre-refunded 6/01/15) – NPFG Insured Marysville Exempted Village School District, Union County, Ohio, General Obligation Bonds, 12/15 at 100.00 AA (6) Series 2006, 5.000%, 12/01/25 (Pre-refunded 12/01/15) – AGM Insured Mason City School District, Warren and Butler Counties, Ohio, General Obligation Bonds, Series 6/17 at 100.00 Aa1 (6) 2007, 5.000%, 12/01/31 (Pre-refunded 6/01/17) Newark City School District, Licking County, Ohio, General Obligation Bonds, Series 2005, 12/15 at 100.00 AA– (6) 5.000%, 12/01/28 (Pre-refunded 12/01/15) – NPFG Insured Ohio State Building Authority, State Facilities Bonds, Administrative Building Fund Projects, 4/15 at 100.00 AA (6) Series 2005A, 5.000%, 4/01/25 (Pre-refunded 4/01/15) – AGM Insured Ohio State Building Authority, State Facilities Bonds, Adult Correctional Building Fund 4/15 at 100.00 AA (6) Project, Series 2005A, 5.000%, 4/01/23 (Pre-refunded 4/01/15) – AGM Insured Ohio State Higher Educational Facilities Commission, Hospital Revenue Bonds, University 1/15 at 100.00 A (6) Hospitals Health System, Series 2009, 6.750%, 1/15/39 (Pre-refunded 1/15/15) Ohio Water Development Authority, Revenue Bonds, Drinking Water Assistance Fund, State Match, 6/18 at 100.00 AAA Series 2008, 5.000%, 6/01/28 (Pre-refunded 6/01/18) – AGM Insured Ohio Water Development Authority, Water Pollution Control Loan Fund Revenue Bonds, Water Quality Project, Series 2005B: 5.000%, 6/01/25 (Pre-refunded 6/01/15) 6/15 at 100.00 AAA 5.000%, 6/01/25 (Pre-refunded 6/01/15) 6/15 at 100.00 AAA Richland County, Ohio, Hospital Revenue Bonds, MidCentral Health System Group, Series 2006, 11/16 at 100.00 A– (6) 5.250%, 11/15/36 (Pre-refunded 11/15/16) Total U.S. Guaranteed Utilities – 4.9% (3.4% of Total Investments) American Municipal Power Ohio Inc., General Revenue Bonds, Prairie State Energy Campus Project Series 2008A: 50 5.000%, 2/15/38 – AGC Insured 2/18 at 100.00 AA 5.250%, 2/15/43 2/18 at 100.00 A1 Cleveland, Ohio, Public Power System Revenue Bonds, Series 2008B: 0.000%, 11/15/28 – NPFG Insured No Opt. Call AA– 0.000%, 11/15/32 – NPFG Insured No Opt. Call AA– 0.000%, 11/15/34 – NPFG Insured No Opt. Call AA– Ohio Air Quality Development Authority, Air Quality Revenue Refunding Bonds, Columbus Southern 12/14 at 100.00 Baa1 Power Company Project, Series 2009B, 5.800%, 12/01/38 Ohio Air Quality Development Authority, Ohio, Revenue Bonds, Ohio Valley Electric Corporation No Opt. Call BBB– Project, Series 2009E, 5.625%, 10/01/19 Ohio Municipal Electric Generation Agency, Beneficial Interest Certificates, Belleville No Opt. Call AA– Hydroelectric Project – Joint Venture 5, Series 2001, 0.000%, 2/15/29 – NPFG Insured Total Utilities Water and Sewer – 11.9% (8.2% of Total Investments) Cincinnati, Ohio, Water System Revenue Bonds, Series 2012A, 5.000%, 12/01/37 12/21 at 100.00 AAA City of Marysville, Ohio, Water System Mortgage Revenue Bonds, Series 2007, 5.000%, 12/01/32 – 12/17 at 100.00 A1 AMBAC Insured Cleveland, Ohio, Water Revenue Bonds, Second Lien Series 2012A: 5.000%, 1/01/25 1/22 at 100.00 Aa2 5.000%, 1/01/26 1/22 at 100.00 Aa2 Cleveland, Ohio, Water Revenue Bonds, Senior Lien Series 2012X, 5.000%, 1/01/42 1/22 at 100.00 Aa1 Cleveland, Ohio, Waterworks First Mortgage Revenue Refunding and Improvement Bonds, Series No Opt. Call Aa1 1993G, 5.500%, 1/01/21 – NPFG Insured Hamilton County, Ohio, Sewer System Revenue Bonds, Metropolitan Sewer District of Greater 12/24 at 100.00 AA+ Cincinnati, Refunding Series 2014A, 5.000%, 12/01/31 Hamilton, Ohio, Wastewater System Revenue Bonds, Series 2005, 5.250%, 10/01/22 – AGM Insured 10/15 at 100.00 A1 Ironton, Ohio, Sewer System Improvement Revenue Bonds, Series 2011, 5.250%, 12/01/40 – 12/20 at 100.00 A2 AGM Insured Marysville, Ohio, Wastewater Treatment System Revenue Bonds, Series 2006, 5.250%, 12/01/24 – 12/16 at 100.00 A– SYNCORA GTY Insured Marysville, Ohio, Wastewater Treatment System Revenue Bonds, Series 2007, 5.000%, 12/01/37 – 12/17 at 100.00 A– SYNCORA GTY Insured Northeast Ohio Regional Sewer District, Wastewater Improvement Revenue Bonds, Series 2013, 5/23 at 100.00 AA+ 5.000%, 11/15/38 Ohio Water Development Authority, Water Pollution Control Loan Fund Revenue Bonds, Series No Opt. Call AAA 2014, 5.000%, 12/01/23 Toledo, Ohio, Sewerage System Revenue Bonds, Refunding Series 2013: 5.000%, 11/15/25 11/23 at 100.00 Aa3 5.000%, 11/15/26 11/23 at 100.00 Aa3 5.000%, 11/15/27 11/23 at 100.00 Aa3 5.000%, 11/15/28 11/23 at 100.00 Aa3 Total Water and Sewer $ 437,065 Total Long-Term Investments (cost $419,650,217) Variable Rate Demand Preferred Shares, at Liquidation Value – (47.5)% (7) Other Assets Less Liabilities – 2.3% (8) Net Assets Applicable to Common Shares – 100% $ 311,657,082 Investments in Derivatives as of November 30, 2014 Credit Default Swaps outstanding: Counterparty Referenced Entity Buy/Sell Protection (9) Current Credit Spread (10) Notional Amount Fixed Rate (Annualized) Termination Date Value Unrealized Appreciation (Depreciation) (8) Goldman Sachs Commonwealth of Puerto Rico Buy 25.0% 5.000% 12/20/19 Fair Value Measurements Fair value is defined as the price that would be received upon selling an investment or transferring a liability in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. A three-tier hierarchy is used to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability. Observable inputs are based on market data obtained from sources independent of the reporting entity. Unobservable inputs reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability. Unobservable inputs are based on the best information available in the circumstances. The following is a summary of the three-tiered hierarchy of valuation input levels. Level 1 – Inputs are unadjusted and prices are determined using quoted prices in active markets for identical securities. Level 2 – Prices are determined using other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Prices are determined using significant unobservable inputs (including management’s assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risks associated with investing in those securities. The following is a summary of the Fund’s fair value measurements as of the end of the reporting period: Level 1 Level 2 Level 3 Total Long-Term Investments: Municipal Bonds $ — $ — Investments in Derivatives: Credit Default Swaps* — — Total $ — $ — * Represents net unrealized appreciation (depreciation). Income Tax Information The following information is presented on an income tax basis. Differences between amounts for financial statement and federal income tax purposes are primarily due to timing differences in recognizing taxable market discount, timing differences in recognizing certain gains and losses on investment transactions and the treatment of investments in inverse floating rate securities reflected as financing transactions, if any. To the extent that differences arise that are permanent in nature, such amounts are reclassified within the capital accounts on the Statement of Assets and Liabilities presented in the annual report, based on their federal tax basis treatment; temporary differences do not require reclassification. Temporary and permanent differences do not impact the net asset value of the Fund. As of November 30, 2014, the cost of investments (excluding investments in derivatives) was $419,107,435. Gross unrealized appreciation and gross unrealized depreciation of investments (excluding investments in derivatives) as of November 30, 2014, were as follows: Gross unrealized: Appreciation Depreciation Net unrealized appreciation (depreciation) of investments All percentages shown in the Portfolio of Investments are based on net assets applicable to common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. At or subsequent to the end of the reporting period, this security is non-income producing. Non-income producing, in the case of a fixed-income security, generally denotes that the issuer has (1) defaulted on the payment of principal or interest, (2) is under the protection of the Federal Bankruptcy Court or (3) the Fund’s Adviser has concluded that the issue is not likely to meet its future interest payment obligations and has directed the Fund’s custodian to cease accruing additional income on the Fund’s records. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Variable Rate Demand Preferred Shares, at Liquidation Value as a percentage of Total Investments is 32.7%. Other Assets Less Liabilities includes the Unrealized Appreciation (Depreciation) of derivative instruments as listed within Investments in Derivatives as of the end of the reporting period. The Fund entered into the credit default swap to gain investment exposure to the referenced entity. Selling protection has a similar credit risk position to owning that referenced entity. Buying protection has a similar credit risk position to selling the referenced entity short. The credit spread generally serves as an indication of the current status of the payment/performance risk and therefore the likelihood of default of the credit derivative. The credit spread also reflects the cost of buying/selling protection and may include upfront payments required to be made to enter into a credit default swap contract. Higher credit spreads are indicative of a higher likelihood of performance by the seller of protection. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. WI/DD Investment, or portion of investment, purchased on a when-issued or delayed delivery basis. Item 2. Controls and Procedures. a. The registrant's principal executive and principal financial officers, or persons performing similar functions, have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the "1940 Act") (17 CFR 270.30a-3(c))) are effective, as of a date within 90 days of the filing date of this report that includes the disclosure required by this paragraph, based on their evaluation of the controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934 (17 CFR 240.13a-15(b) or 240.15d-15(b)). b. There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a-3(d)) that occurred during the registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. File as exhibits as part of this Form a separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)), exactly as set forth below: See EX-99 CERT attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Nuveen Ohio Quality Income Municipal Fund By (Signature and Title) /s/Kevin J. McCarthy Kevin J. McCarthy Vice President and Secretary Date:January 29, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ Gifford R. Zimmerman Gifford R. Zimmerman Chief Administrative Officer (principal executive officer) Date:January 29, 2015 By (Signature and Title) /s/ Stephen D. Foy Stephen D. Foy Vice President and Controller (principal financial officer) Date:January 29, 2015
